Order entered April 13, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00344-CV

                                DIANA FAY BASS, Appellant

                                              V.

                                RICHARD H. BASS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-54722-2015

                                          ORDER
       Before the Court is appellant’s April 6, 2016 motion for an extension of time to file a

brief. The record in this case has not been filed and is due on May 16, 2016. Appellant’s brief

will be due thirty days after the later of the date the clerk’s record is filed or the date the

reporter’s record is filed. See TEX. R. APP. P. 38.6(a). Accordingly, we DENY appellant’s

motion as premature.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE